Title: From Thomas Jefferson to Samuel Smith, 13 August 1820
From: Jefferson, Thomas
To: Smith, Samuel


Dear Sir
Monticello
Aug. 13.20.
If you have not heard from me since the lamentable catastrophe which befell your mercantile house, it has not been from the want of a sincere sympathy with you: but because experience has taught me that time and silence are better anodynes to misfortune, than condolances which only serve to recall painful recollections to the mind. I should suppose there could hardly be a member who would not think  the chair of the H. of R. due to your past services. and could I be useful towards ensuring it by withdrawing the competition you mention, there would not be a moment’s hesitation on my part. but the gentlemen of my family have sometimes been in opposition to mr Nelson’s elections here: & altho’ I have never taken the smallest part in that opposition, it has produced an entire intermission of intercourse between the families, &  me perhaps in an attitude which, for aught I know, might render an intimation from me more injurious than useful. my friend mr Madison is on cordial terms with him, and I have written to him this day to see if he can do any thing.That you might be valuably employed in our diplomatic line and particularly with the nations with which we have principal commerce cannot be doubted. but I do not know whether there is likelihood of any vacancies. mr Gallatin I know is expected to remain indefinitely. mr Rush I believe the same. and if mr Forsythe can obtain forgiveness from the Cortes for his rudeness to their royal government, I presume he will remain also. yet these employments are so illy paid & the consequence changes so frequent that vacancies are always possible, and should the government see with my eyes, there would be no hesitation in the choice of a successor. and I pray you to be assured that no one would be more gratified than myself by such a testimony of gratitude for your services rendered in all times of trial: and that my sentiments of friendship and respect continue constant and undiminished.Th: Jefferson